This is the third time the matters involved in this appeal have been to the Supreme Court. The first decision is reported as cause No. 17016, and styled Eli v. Carter Oil Co.,126 Okla. 12, 257 P. 761, in an opinion by Chief Justice Branson.
The second cause is No. 20110, opinion rendered November 22, 1932, by Kornegay, J., Carter Oil Co. v. Eli, 164 Okla. 273,23 P.2d 985. And the proceedings herein filed in the Supreme Court April 24, 1934.
The last-named opinion reversed the cause and remanded it to the trial court, with directions to overrule the former opinion and enter judgment in accordance with the decision of the trial court.
Upon the last-named opinion, mandate was issued and judgment entered in accordance therewith by the trial court. It appearing, therefore, that cause No. 20110, opinion filed November 22, 1932, finally disposed of the matter, the appeal is dismissed.
                          On Rehearing.